UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4813


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DESSIE RUTH NELSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:07-cr-00451-DKC-1)


Submitted:    July 6, 2009                  Decided:   July 28, 2009


Before TRAXLER, Chief Judge, and NIEMEYER and DUNCAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Gary A. Ticknor, Elkridge, Maryland, for Appellant. Jonathan
Biran, Assistant United States Attorney, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dessie Ruth Nelson pled guilty pursuant to a written

plea agreement to bribery and income tax evasion, in violation

of 18 U.S.C. § 201 (2006) and 26 U.S.C. § 7201 (2006).                                 The

district    court      sentenced    Nelson       to   sixty    months       in    prison.

Nelson     appealed.        Nelson’s      counsel      has     filed    a    brief      in

accordance      with    Anders    v.     California,     386    U.S.    738       (1967),

stating    that     there   are    no     meritorious        grounds    for       appeal.

Although advised of her right to file a supplemental pro se

brief, Nelson has not done so.                 Finding no reversible error, we

affirm.

            In the absence of a motion to withdraw a guilty plea

in the district court, we review for plain error the adequacy of

the guilty plea proceeding under Fed. R. Crim. P. 11.                              United

States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                                 Our

examination of the record shows that the district court fully

complied with the requirements of Rule 11.                      Further, Nelson’s

plea was knowingly, voluntarily, and intelligently entered, and

supported by a factual basis.

            A     review    of     the     sentencing        transcript          and   the

presentence investigation report reveals no error in sentencing.

When determining a sentence, the district court must calculate

the appropriate advisory guidelines range and consider it in

conjunction with the factors set forth in 18 U.S.C. § 3553(a)

                                           2
(2006).     Gall v. United States, 552 U.S. 38, 128 S. Ct. 586, 596

(2007).     Appellate review of a district court’s imposition of a

sentence,       “whether    inside,      just         outside,     or    significantly

outside the Guidelines range,” is for abuse of discretion.                           Id.

at 591.        The district court followed the necessary procedural

steps     in     sentencing     Nelson,          appropriately          treating     the

sentencing      guidelines     as     advisory,        properly     calculating      and

considering       the    applicable     guidelines         range,       performing    an

“individualized         assessment”    of       the    § 3553(a)    factors    to    the

facts of the case, and stating in open court the reasons for the

sentence.       United States v. Carter, 564 F.3d 325, 328 (4th Cir.

2009).    Thus, the district court did not abuse its discretion in

imposing the chosen sentence.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We   therefore     affirm    Nelson’s       conviction      and    sentence.         This

court requires that counsel inform Nelson, in writing, of the

right to petition the Supreme Court of the United States for

further review.          If Nelson requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.         Counsel’s motion must state that a copy thereof

was served on Nelson.



                                            3
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4